DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/26/2020, 03/31/2021 and 10/21/20210 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,874,826 (hereinafter 826’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 18, 826’ teaches a balloon catheter adapted for insertion into a hemostasis valve of a guide catheter comprising: a slit sleeve configured to be positioned within the hemostasis valve of the guide catheter; a drug coated balloon of the balloon catheter configured to be inserted through the slit sleeve positioned within the hemostasis valve of the guide catheter; a longitudinal opening extending along an entire length of only a side of the slit sleeve; the slit sleeve forming a generally tubular shape and having a first non-flared section in which the longitudinal opening has a first width, and a second flared end section in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section; wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch (see claims 1 and 13-15 of 826’).  
Regarding claim 19, 826’ teaches wherein the drug-coated balloon is coated with one of Paclitaxel, Sirolimus, or Zotarolimus (see claim 2 of 826’).   
Regarding claim 20, 826’ teaches wherein the second width of the longitudinal opening in the second flared end section of the slit sleeve is tapered and has a maximum opening size of 0.17 inches to 0.23 inches (see claim 3 of 826’).   
Regarding claim 21, 826’ teaches wherein the second flared end section of the slit sleeve has a diameter of 0.285 inches to 0.345 inches (see claim 4 of 826’).    
Regarding claim 22, 826’ teaches wherein the first non-flared section of the slit sleeve has a diameter of 0.115 inches to 0.12 inches (see claim 5 of 826’).    
Regarding claim 23, 826’ teaches wherein the second flared end section of the slit sleeve has a length of 0.5 inches to 1 inch (see claim 6 of 826’).    
Regarding claim 24, 826’ teaches wherein the slit sleeve has a length of 2.75 inches to 3.75 inches (see claim 7 of 826’).    
Regarding claim 25, 826’ teaches wherein the slit sleeve is composed of a polymeric material (see claim 8 of 826’).    
Regarding claim 26, 826’ teaches wherein the second flared end section of the slit sleeve sits over a strain relief of the balloon catheter (see claim 9 of 826’).    
Regarding claim 27, 826’ teaches further comprising a protective tube over the drug coated balloon (see claim 10 of 826’).    
Regarding claim 28, 826’ teaches wherein the slit sleeve is sized to fit over the protective tube, to aid in removing the protective tube prior to inserting the drug coated balloon through the hemostasis valve of the guiding sheath (see claim 11 of 826’).    
Regarding claim 29, 826’ teaches wherein the slit sleeve has a larger diameter than that of the protective tube (see claim 12 of 826’).    
Regarding claim 30, 826’ teaches a system for loading a drug coated balloon of a balloon catheter into a hemostasis valve of a guide catheter to minimize drug loss from the drug coated balloon comprising: a slit sleeve configured to be positioned within the hemostasis valve of the guide catheter; the drug coated balloon of the balloon catheter configured to be inserted through the slit sleeve positioned within the hemostasis valve of the guide catheter; a longitudinal opening extending along an entire length of only a side of the slit sleeve; the slit sleeve forming a generally tubular shape and having a first non-flared section in which the longitudinal opening has a first width, and a second flared end section in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section; wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch (see claims 1 and 13-15 of 826’).  .  
Regarding claim 31, 826’ teaches wherein the second flared end section of the slit sleeve has a diameter of 0.285 inches to 0.345 inches  (see claim 4 of 826’).    
Regarding claim 32, 826’ teaches wherein the first non-flared section of the slit sleeve has a diameter of 0.115 inches to 0.12 inches  (see claim 5 of 826’).  .  
Regarding claim 33, 826’ teaches wherein the second flared end section of the slit sleeve has a length of 0.5 inches to 1 inch  (see claim 6 of 826’).  .  
Regarding claim 34, 826’ teaches wherein the slit sleeve has a length of 2.75 inches to 3.75 inches (see claim 7 of 826’).  
Regarding claim 35, 826’ teaches a drug coated balloon adapted for insertion into a hemostasis valve of a guide catheter comprising: a slit sleeve configured to be positioned within the hemostasis valve of the guide catheter; the drug coated balloon configured to be inserted through the slit sleeve positioned within the hemostasis valve of the guide catheter; a longitudinal opening extending along an entire length of only a side of the slit sleeve; the slit sleeve forming a generally tubular shape and having a first non-flared section in which the longitudinal opening has a first width, and a second flared end section in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section; wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch (see claims 1 and 13-15 of 826’).   
Regarding claim 36, 826’ teaches wherein the second flared end section of the slit sleeve has a diameter of 0.285 inches to 0.345 inches (see claim 4 of 826’).  
Regarding claim 37, 826’ teaches wherein the slit sleeve has a length of 2.75 inches to 3.75 inches  (see claim 7 of 826’).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 26, the recitation “wherein the second flared end section of the slit sleeve sits over a strain relief of the balloon” is indefinite in view of the specification because it is not clear if applicant is claiming that the slit sleeve is formed over strain relief by reciting “sits over” or if the slit sleeve is configured to sit over the strain relief.  For examination purposes the aforementioned recitation has been interpreted as the “wherein the second flared end section of the slit sleeve is configured to sit over a strain relief of the balloon.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20, 25, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123).
Regarding claim 18, Andreacchi et al. teaches a balloon catheter (device in Fig. 2) adapted for insertion into a hemostasis valve (240, Fig. 8) of a guide catheter (230, Fig. 8) comprising: a slit sleeve (100, it is the Examiner’s position that “slit sleeve” is not the same as a sleeve having a slit; hence, 100 is a slit sleeve) configured to be positioned within the hemostasis valve (240) of the guide catheter (230, see Fig. 10); a drug coated balloon (210, Fig. 3; see [0038] and [0050]) of the balloon catheter (200/210, Fig. 2) configured to be inserted through the slit sleeve (100) positioned within the hemostasis valve (240) of the guide catheter (230, see Figs. 9-10); a longitudinal opening (lumen of 100, see Fig. 8) extending along an entire length of only a side of the slit sleeve (100, see Fig. 8); the slit sleeve forming a generally tubular shape (see Fig. 2 illustrating 100 as tubular) and having a first non-flared section (1st section, Fig. 1 below) in which the longitudinal opening (lumen of 100) has a first width (with of lumen along the 1st section, see Fig. 8), and a second flared end section (2nd section, Fig. 1 below) in which the longitudinal opening (lumen of 100) has a second width (width of lumen of 2nd section, see Fig. 8) that is larger than the first width and increases in width in a direction away from the first non-flared section (see Fig. 8 illustrating the second width being larger than the first width and increasing in a direction away from the 1st non-flared section).
Examiner’s Annotated Fig. 1
[AltContent: textbox (2nd flared section)][AltContent: ][AltContent: ][AltContent: textbox (1st non-flared section)]
    PNG
    media_image1.png
    208
    683
    media_image1.png
    Greyscale


Andreacchi teaches that the sleeve has a breakable area of weakness but does not specifically teach a longitudinal opening extending along an entire length of only a side of the slit sleeve and wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  However, Callahan teaches a slit sleeve (40, Fig. 1) configured to be positioned within a hemostasis valve of the guide catheter (40 is positionable within a hemostasis valve of a guide catheter); a longitudinal opening (46, Figs. 3-5) extending along an entire length of only a side of the slit sleeve (see Fig. 1); the slit sleeve (40) forming a generally tubular shape (see Fig. 4 illustrating 40 as having a generally tubular shape) and having a first non-flared section (1st non-flared section, Figs. 1 and 5 below) in which the longitudinal opening has a first width (width of 1st non flared section), and a second flared end section (2nd flared end section, Figs. 1 and 5 below) in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section (see Fig. 5) .
Examiner’s Annotated Fig. 1
[AltContent: textbox (1st portion)][AltContent: textbox (1st portion)]

[AltContent: textbox (uniform width)][AltContent: arrow]
    PNG
    media_image2.png
    116
    708
    media_image2.png
    Greyscale

[AltContent: textbox (taper with increasing width)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: ]
    PNG
    media_image3.png
    99
    94
    media_image3.png
    Greyscale

[AltContent: textbox (2nd flared)][AltContent: textbox (1st non-flared)]Examiner’s Annotated Fig. 5
[AltContent: textbox (2nd width that increases in a direction away from the 1st non-flared section)][AltContent: ]
[AltContent: textbox (1st width)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image4.png
    141
    207
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. by substituting the sleeve taught by 100 for the sleeve 40 taught by Callahan et al. because Callahan et al. teaches that the sleeve is adapted to receive a catheter to facilitate insertion of the catheter ([0016]); hence, the substitution would yield the same predictable results and Andreacchi et al. teaches that various modification and variations may be made to the device (Andreacchi et al., [0057]).
Andreacchi et al. in view of Callahan et al. does not teach wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening in the first non-flared section (width of slit 46 along the 1st potion indicated in Fig. 1 above under claim 39) of the slit sleeve (40) taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches because Applicant has not disclosed that forming the longitudinal opening to have dimensions of 0.002 inches provides an advantage, is used for a particular purpose or solves a stated problem.  Further, one of ordinary skill in the art would have expected the device taught by Andreacchi et al. in view of Callahan et al. and Applicant’s claimed invention to perform equally well with the width of the longitudinal opening in the first non-flared section of the slit sleeve having a width sufficient to permit the sleeve to be positionable over a catheter as taught by Andreacchi et al. in view of Callahan et al. or a width of 0.002 inches as claimed because both widths would be sufficient to permit the sleeve to be positionable over a catheter. Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening along the first non-flared section of the slit sleeve taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches since the modification involves a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 19, Andreacchi et al. in view of Callahan et al. teaches wherein the drug-coated balloon (210) is coated with one of Paclitaxel, Sirolimus, or Zotarolimus (see Andreacchi et al., [0047]).  
Regarding claim 20, Andreacchi et al. in view of Callahan et al. does not teach wherein the second width of the longitudinal opening in the second flared end section of the slit sleeve is tapered and has a maximum opening size of 0.17 inches to 0.23 inches.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening in the second flared end section (width of slit 46 along 2nd portion, see Fig. 1 above under claim 39) of the slit sleeve taught by Andreacchi et al. in view of Callahan et al. to have a maximum size between 0.17 inches to 0.23 inches because Applicant has not disclosed that forming the longitudinal opening to have a width between 0.17 inches to 0.23 inches provides an advantage, is used for a particular purpose or solves a stated problem.  Further, one of ordinary skill in the art would have expected the device taught by Andreacchi et al. in view of Callahan et al. and Applicant’s claimed invention to perform equally well with the width longitudinal opening in the second flared end section of the slit sleeve having a width sufficient to permit the sleeve to be positionable over a catheter as taught by Andreacchi et al. in view of Callahan et al. in view of or a width between 0.17 inches to 0.23 inches because both widths would be sufficient to permit the sleeve to be positionable over a catheter. Further, teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening along the second flared end section the slit sleeve taught by Andreacchi et al. in view of Callahan et al. to be between 0.17 inches to 0.23 inches since discovering the optimum or workable ranges involves only routine skill in the art and such a modification involves a mere change in the size of a component and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 25, Andreacchi et al. in view of Callahan et al. teaches wherein the slit sleeve (40) is composed of a polymeric material (see Callahan et al., [0021]).  
Regarding claim 30, Andreacchi et al. teaches a system (device in Fig. 8) for loading a drug coated balloon (210, Fig. 3; see [0038] and [0050]) of a balloon catheter (200/210, Fig. 2) into a hemostasis valve (240, Fig. 2) of a guide catheter (230, Fig. 2) to minimize drug loss from the drug coated balloon comprising: a slit sleeve (100, it is the Examiner’s position that “slit sleeve” is not the same as a sleeve having a slit; hence, 100 is a slit sleeve) configured to be positioned within the hemostasis valve (240) of the guide catheter (230, see Figs. 9-10); the drug coated balloon (210) of the balloon catheter (200/210) configured to be inserted through the slit sleeve (100) positioned within the hemostasis valve (240) of the guide catheter (230, see Fig. 9-10); a longitudinal opening (lumen of 100, see Fig. 8) extending along an entire length of the slit sleeve (100, see Fig. 8); the slit sleeve (100) forming a generally tubular shape (see Fig. 2 illustrating 100 as tubular) and having a first non-flared section (1st section, Fig. 1 above) in which the longitudinal opening (lumen of 100) has a first width (with of lumen along the 1st section, see Fig. 8), and a second flared end section (2nd section, Fig. 1 above) in which the longitudinal opening (lumen of 100) has a second width (width of lumen of 2nd section, see Fig. 8) that is larger than the first width and increases in width in a direction away from the first non-flared section (see Fig. 8 illustrating the second width being larger than the first width and increasing in a direction away from the 1st non-flared section) but does not teach a longitudinal opening extending along an entire length of only a side of the slit sleeve and wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  
However, Callahan teaches a slit sleeve (40, Fig. 1) configured to be positioned within a hemostasis valve of the guide catheter (40 is positionable within a hemostasis valve of a guide catheter); a longitudinal opening (46, Figs. 3-5) extending along an entire length of only a side of the slit sleeve (see Fig. 1); the slit sleeve (40) forming a generally tubular shape (see Fig. 4 illustrating 40 as having a generally tubular shape) and having a first non-flared section (1st non-flared section, Figs. 1 and 5 above) in which the longitudinal opening has a first width (width of 1st non flared section), and a second flared end section (2nd flared end section, Figs. 1 and 5 above) in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section (see Fig. 5) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. by substituting the sleeve taught by 100 for the sleeve 40 taught by Callahan et al. because Callahan et al. teaches that the sleeve is adapted to receive a catheter to facilitate insertion of the catheter ([0016]); hence, the substitution would yield the same predictable results and Andreacchi et al. teaches that various modification and variations may be made to the device (Andreacchi et al., [0057]).
Andreacchi et al. in view of Callahan et al. does not teach wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening in the first non-flared section (width of slit 46 along the 1st potion indicated in Fig. 1 above under claim 39) of the slit sleeve (40) taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches because Applicant has not disclosed that forming the longitudinal opening to have dimensions of 0.002 inches provides an advantage, is used for a particular purpose or solves a stated problem.  Further, one of ordinary skill in the art would have expected the device taught by Andreacchi et al. in view of Callahan et al. and Applicant’s claimed invention to perform equally well with the width of the longitudinal opening in the first non-flared section of the slit sleeve having a width sufficient to permit the sleeve to be positionable over a catheter as taught by Andreacchi et al. in view of Callahan et al. or a width of 0.002 inches as claimed because both widths would be sufficient to permit the sleeve to be positionable over a catheter. Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening along the first non-flared section of the slit sleeve taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches since the modification involves a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 35, Andreacchi et al. teaches a drug coated balloon (210, Fig. 2) adapted for insertion into a hemostasis valve (240, Fig. 2) of a guide catheter (230, Fig. 2) comprising: a slit sleeve (100, it is the Examiner’s position that “slit sleeve” is not the same as a sleeve having a slit; hence, 100 is a slit sleeve) configured to be positioned within the hemostasis valve (240) of the guide catheter (230, see Figs. 9-10); the drug coated balloon (210) configured to be inserted through the slit sleeve (100) positioned within the hemostasis valve (240) of the guide catheter (230, see Figs. 9-10); a longitudinal opening (lumen of 100, see Fig. 8) extending along an entire length of the slit sleeve (100, see Fig. 8); the slit sleeve (100) forming a generally tubular shape (see Fig. 2 illustrating 100 as tubular) and having a first non-flared section (1st section, Fig. 1 above) in which the longitudinal opening (lumen of 100) has a first width (with of lumen along the 1st section, see Fig. 8), and a second flared end section (2nd section, Fig. 1 above) in which the longitudinal opening (lumen of 100) has a second width (width of lumen of 2nd section, see Fig. 8) that is larger than the first width and increases in width in a direction away from the first non-flared section; (see Fig. 8 illustrating the second width being larger than the first width and increasing in a direction away from the 1st non-flared section)  (see Fig. 8 illustrating the second width being larger than the first width and increasing in a direction away from the 1st non-flared section) wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  
However, Callahan teaches a slit sleeve (40, Fig. 1) configured to be positioned within a hemostasis valve of the guide catheter (40 is positionable within a hemostasis valve of a guide catheter); a longitudinal opening (46, Figs. 3-5) extending along an entire length of only a side of the slit sleeve (see Fig. 1); the slit sleeve (40) forming a generally tubular shape (see Fig. 4 illustrating 40 as having a generally tubular shape) and having a first non-flared section (1st non-flared section, Figs. 1 and 5 above) in which the longitudinal opening has a first width (width of 1st non flared section), and a second flared end section (2nd flared end section, Figs. 1 and 5 above) in which the longitudinal opening has a second width that is larger than the first width and increases in width in a direction away from the first non-flared section (see Fig. 5) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. by substituting the sleeve taught by 100 for the sleeve 40 taught by Callahan et al. because Callahan et al. teaches that the sleeve is adapted to receive a catheter to facilitate insertion of the catheter ([0016]); hence, the substitution would yield the same predictable results and Andreacchi et al. teaches that various modification and variations may be made to the device (Andreacchi et al., [0057]).
Andreacchi et al. in view of Callahan et al. does not teach wherein the first width of the longitudinal opening in the first non-flared section of the slit sleeve is about 0.002 inch.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening in the first non-flared section (width of slit 46 along the 1st potion indicated in Fig. 1 above under claim 39) of the slit sleeve (40) taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches because Applicant has not disclosed that forming the longitudinal opening to have dimensions of 0.002 inches provides an advantage, is used for a particular purpose or solves a stated problem.  Further, one of ordinary skill in the art would have expected the device taught by Andreacchi et al. in view of Callahan et al. and Applicant’s claimed invention to perform equally well with the width of the longitudinal opening in the first non-flared section of the slit sleeve having a width sufficient to permit the sleeve to be positionable over a catheter as taught by Andreacchi et al. in view of Callahan et al. or a width of 0.002 inches as claimed because both widths would be sufficient to permit the sleeve to be positionable over a catheter. Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the longitudinal opening along the first non-flared section of the slit sleeve taught by Andreacchi et al. in view of Callahan et al. to be about 0.002 inches since the modification involves a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 21-22, 31-32 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123) in view of Eidenschink (Pub. No. 2002/0116045).
  Regarding claims 21, 31 and 36, Andreacchi et al. in view of Callahan et al. does not teach wherein the second flared end section of the slit sleeve has a diameter of 0.285 inches to 0.345 inches.  However, Eidenschink teaches a sleeve (10, Fig. 2, see [0049]) having a flared end section (portion of 10 at 30, see Fig. 2) having a lumen (lumen of 10, see Fig. 2) having an inner diameter between 0.285 inches to 0.345 inches (7.239 mm to 8.763 mm see [0021] where the inner diameter may be from 0.5 mm to 10 mm and note that the Examiner has interpreted “diameter” as an inner diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by forming the inner diameter of the second flared end section of slit sleeve to be between 0.285 inches to 0.345 inches because Eidenschink teaches that such dimensions allow for minimal loading force when inserting the distal end of a balloon catheter into a protective sheath and permit the protective sheath to be used with virtually any size balloon catheter (see Eidenschink [0021]).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by forming the inner diameter of the second flared end section of slit sleeve to be between 0.285 inches to 0.345 inches, suitable dimensions for the inner diameter of a protective sheath as taught by Eidenschink, since discovering the optimum or workable ranges involves only routine skill in the art and such a modification involves a mere change in the size of a component and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  
  Regarding claim 22 and 32, Andreacchi et al. in view of Callahan et al. does not teach wherein the first non-flared section of the slit sleeve has a diameter of 0.115 inches to 0.12 inches.  However, Eidenschink teaches a sleeve (10, Fig. 2 see [0049]) having a non-flared end section (non-flared end section, see Fig. 2 below) having a longitudinal opening (lumen of 10, see Fig. 2) having an inner diameter between 0.115 inches to 0.12 inches (2.921 mm to 3.048 mm see [0021] where the inner diameter may be from 0.5 mm to 10 mm and note that the Examiner has interpreted “diameter” as an inner diameter).


[AltContent: ]Examiner’s Annotated Fig. 2
[AltContent: textbox (first non-flared section)]
    PNG
    media_image5.png
    313
    396
    media_image5.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner diameter of the first non-flared section of slit sleeve taught by Andreacchi et al. in view of Callahan et al. by forming the inner diameter of the first non-flared section of the slit sleeve to be between 0.115 inches to 0.12 inches because Eidenschink teaches that such dimensions allow for minimal loading force when inserting the distal end of a balloon catheter into a protective sheath and permit the protective sheath to be used with virtually any size balloon catheter (see Eidenschink [0021]).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by forming the inner diameter of the first non-flared section of slit sleeve to be between 0.115 inches to 0.12 inches, suitable dimensions for the inner diameter of a protective sheath as taught by Eidenschink, since discovering the optimum or workable ranges involves only routine skill in the art and such a modification involves a mere change in the size of a component and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  
Claims 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123) in view of Durcan (Pub. No. 2004/0093005).
  Regarding claims 23 and 33, Andreacchi et al. in view of Callahan et al. does not teach does not teach wherein the second flared end section of the slit sleeve has a length of 0.5 inches to 1 inch.  However, Durcan teaches a sleeve (12, Fig. 1, see [0024]) having a first non-flared section (17, Fig 1, see [0024]) and a second flared end section (16, Fig. 1, see [0024]) wherein the second flared end section (16) has a length of 0.5 inches to 1 inch (see [0024] where the total length of outer sleeve 12 is of about 4 cm to 6 cm and the tapered section 16 has a length of about 0.5 cm to 1 cm and preferably about 8% to 30% of the total length of outer sleeve 12, with the sleeve 12 having maximum total length of 6 cm (2.3622 inches), 30% of 2.3622 inches is 0.70866 inches which is between 0.5 inches and 1 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al.  by forming the total length of the slit sleeve to be 6 cm (2.3662 inches) and the length of the second flared end section of the slit sleeve to be 0.70866 inches as taught by Durcan because Durcan teaches that such length is suitable for sheathing a balloon (see Durcan [0012] and [0024]).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by forming the length of the slit sleeve to be 6 cm (2.3662 inches) and the length of the second flared end section to be 0.70866 inches as taught by Durcan since such a modification involves a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  
Claims 24, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123) in view of Berthiaume et al. (Patent. No. 6,110,146).
Regarding claims 24, 34 and 37 Andreacchi et al. in view of Callahan et al does not teach wherein the slit sleeve has a length of 2.75 inches to 3.75 inches.  However, Berthiaume et al. teaches a slit sleeve (20, Fig. 1, see Col. 4, lines 1-7) that has a length of between 70 mm and 80 mm (2.75591 inches to 3.14961 inches, see Col. 5, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the slit sleeve taught by Andreacchi et al. in view of Callahan et al by forming the sleeve to have a length of between 70 mm and 80 mm as taught by Berthiaume et al. because Berthiaume et al. teaches that such length is a sufficient length for extending over the full length of a balloon (Col. 5, lines 1-6).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by forming the length of the slit sleeve to be between 70 mm and 80 mm (2.75591 inches to 3.14961) as taught by Berthiaume et al. since discovering the optimum or workable ranges involves only routine skill in the art and such a modification involves a mere change in the size of a component and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123) in view of Farnan (Pub No. 2010/0249490).
Regarding claim 26, Andreacchi et al. in view of Callahan et al. does not teach wherein the second flared end section of the slit sleeve sits over a strain relief of the balloon catheter.  However, Farnan teaches a balloon catheter (28, Fig. 2A and see [0027]) having strain relief (58, Fig. 2A and see [0034]) and a sleeve (22, Fig. 2A) configured to sit over the strain relief (see Fig. 4A).
Merriam Webster defines “sleeve” as “a tubular part designed to fit over another part” see www.merriam-webster.com and the attached reference.  It is the Examiner’s position that transseptal cannula 22 is a tubular part that is designed to fit over balloon catheter 28 (i.e. another part, see Fig. 4A illustrating cannula portion 48 of transseptal cannula 22 positioned over outer member 66 of balloon catheter 28); hence, transseptal cannula 22 is a sleeve.  Also see attached reference for the definition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al.  by forming the proximal end of the balloon catheter to have a strain relief and catheter hub as taught by Farnan for providing a connection feature to the balloon catheter via the hub and for strengthening the connection between the catheter shaft and catheter hub by providing a transition via the strain relief that aids in kink resistance of the flexible catheter body (see Farnan [0040]).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify device taught by Andreacchi et al. in view of Callahan et al. in view of Farnan by forming the catheter hub and strain relief on the proximal end of the catheter shaft 200 to be of a size relative to the balloon catheter 200/210 such that the strain relief is sized to be received within the slit sleeve taught by Andreacchi et al. in view of Callahan et al. in view of Farnan because Farnan teaches that it is known in the art to form a strain relief and catheter hub to be of a size relative to the catheter body in which hub and strain relief are attached (see Farnan Fig. 2A illustrating catheter hub 56 and strain relief 58 being of relative size to tube body 60) and since such a modification involves a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  
It is the Examiner’s position that as a result of strain relief 58 being added to the proximal end of balloon catheter 200/210 and sleeve 100 being slidably positionable over balloon catheter 200/210, at least the flared end of sleeve 100 is sized and formed such that the flared end is capable of sitting over the strain relief.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi et al. (Pub. No. 2012/0296313) in view of Callahan et al. (Pub. No. 2010/0268123) in view of Anderson et al. (Patent No. 5,800,517).
Regarding claim 27, Andreacchi et al. in view of Callahan et al. does not teach further comprising a protective tube over the drug coated balloon.  However, Anderson et al. teaches an outer sleeve (14, Fig. 5, Col. 4, lines 59-60) positioned over a protective tube (18, Fig. 5 see Col. 5, lines 3-5) wherein both the outer sleeve (14) and the protective tube (18) are positioned over an expandable member (16, see Col. 4, line 61 and Fig. 7 illustrating the expandable member including a balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Andreacchi et al. in view of Callahan et al. by adding the storage sleeve 18 taught by Anderson et al. to the device and forming sleeve 40 to have an inner diameter that is larger enough to accommodate the storage sleeve as taught by Anderson et al. because Anderson et al. teaches that the storage sleeve prevents the outer sleeve from creeping during storage and at elevated temperatures (Col. 4, lines 23-27) while providing a watertight seal for the expandable member (Col. 2, lines 61-65) and the storage sleeve may be used with various medical devices (see Col. 3, lines 18-23); hence, the storage sleeve may be used with the device taught by Andreacchi et al. in view of Callahan et al.  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device (see Andreacchi et al., [0057]). 
Regarding claim 28, Andreacchi et al. in view of Callahan et al. in view of Anderson et al. teaches wherein the slit sleeve (40) is sized to fit over the protective tube (18, see rejection of claim 32 where the inner diameter of sleeve 40 has been modified to accommodate storage sleeve 18; hence, sleeve 40 is sized to fit over storage sleeve 18), but does not specifically teach to aid in removing the protective tube prior to inserting the drug coated balloon through the hemostasis valve of the guiding sheath.  However, Anderson et al. teaches an outer sleeve (14, Fig. 5) aiding in removing of an inner protective sleeve (18, Fig. 5) prior to inserting the expandable member (16, Fig. 5) into the patient (see abstract and Col. 6, lines 5-13).  It is the Examiner’s position that sleeve 14 aids in the removable of storage sleeve 18 as a result of sleeve 14 being pulled back to permit the removal of storage sleeve 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Andreacchi et al. in view of Callahan et al. in view of Anderson et al. by removing the storage sleeve prior to use as taught by Anderson et al. because Anderson et al. teaches that the storage sleeve is designed to protect the expandable member during storage and from elevated temperatures (Col. 4, lines 23-27) and is not designed to come into contact with any internal cavity of the body (see Col. 5, lines 7-12, Col. 2, lines 61-65 and Col. 4, lines 23-27).  Further, Andreacchi et al. in view of Callahan et al. teaches that various modifications and variations may be made to the device and method (see Andreacchi et al., [0057]).
Regarding claim 29, Andreacchi et al. in view of Callahan et al. in in view of Anderson et al. teaches wherein the slit sleeve (40) has a larger diameter than that of the protective tube (18, see rejection of claim 32 above where the inner diameter of sleeve 40 has been modified to accommodate storage sleeve 18; hence, sleeve 10 has a larger inner diameter than the outer diameter of storage sleeve 18).  

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783